Exhibit 10.1

OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED SHARE UNIT AWARD
TERMS AND CONDITIONS

 

DATE OF GRANT:

 

July 19, 2006

 

 

 

TARGET PERFORMANCE-BASED
RESTRICTED SHARE UNITS:

 

See “Shares Granted/Awarded”
(Grant Acknowledgment screen)

 

 

 

PERFORMANCE PERIOD:

 

July 19, 2006 through July 18, 2009

 

These Terms and Conditions (these “Terms and Conditions”) are set forth as of
the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation (“Occidental”) and, with its subsidiaries, (the “Company”), and
Grantee.

1.             GRANT OF TARGET PERFORMANCE-BASED RESTRICTED SHARE UNITS.  In
accordance with these Terms and Conditions and the Occidental Petroleum
Corporation 2005 Long-Term Incentive Plan, as the same may be amended from time
to time (the “Plan”), Occidental grants to the Grantee as of the Date of Grant
the right to receive in Common Shares up to 200% of the number of Target
Performance-Based Restricted Share Units.  For the purposes of these Terms and
Conditions, “Target Performance-Based Restricted Share Units” means a
bookkeeping entry that records the equivalent of Common Shares awarded pursuant
to Section 4.2 of the Plan that is payable upon the achievement of the
Performance Goals.  Target Performance-Based Restricted Share Units are not
Common Shares and have no voting rights or, except as stated in Section 6,
dividend rights.

2.             RESTRICTIONS ON TRANSFER.  Neither these Terms and Conditions nor
any right to receive Common Shares or  dividend equivalents in the form of cash
pursuant to these Terms and Conditions may be transferred or assigned by the
Grantee other than (i) to a beneficiary designated on a form approved by the
Company (if permitted by local law), by will or, if the Grantee dies without
designating a beneficiary, by the laws of descent and distribution, or (ii)
pursuant to a domestic relations order, if applicable, (if approved or ratified
by the Administrator).

3.             PERFORMANCE GOALS.  The Performance Goal for the Performance
Period is based on the attainment of at least a minimum Return on Equity, as set
forth on Exhibit 1.  Return on Equity for the purposes of Exhibit 1 shall be
calculated (i) for each quarter in the three-year period ended June 30, 2009 by
dividing the Company’s Net Income (as defined in the Plan) for each such
quarterly period by the stockholder equity as of the end of such quarter, in
each case as reported in the financial statements of the Company and (ii) adding
together the calculated result for each of the 12 quarters.

4.             VESTING AND FORFEITURE OF TARGET PERFORMANCE-BASED RESTRICTED
SHARE UNITS.  (a) The Grantee must remain in the continuous employ of the
Company through the last day of the Performance Period to receive payment of
this award.  The continuous employment of the Grantee will not be deemed to have
been interrupted by reason of the transfer of the Grantee’s employment among the
Company and its affiliates or an approved leave of absence.  However, if, prior
to the end of the Performance Period, the Grantee dies or becomes permanently


--------------------------------------------------------------------------------




disabled while in the employ of the Company, retires with the consent of the
Company, or terminates employment for the convenience of the Company (each of
the foregoing, a “Forfeiture Event”), then the number of Target
Performance-Based Restricted Share Units upon which the Grantee’s award is based
will be reduced on a pro rata basis based upon the number of days remaining in
the Performance Period following the date of the Forfeiture Event.

(b)  The Grantee’s right to receive payment of this award in an amount not to
exceed 200% of the Target Performance-Based Restricted Share Units, rounded up
to the nearest whole share, and to receive the Dividend Equivalents (as defined
in Paragraph 6 of these Terms and Conditions) with respect thereto will be based
and become nonforfeitable upon the Administrator’s certification of the
attainment of the Performance Goals.

(c)  Notwithstanding Section 4(b), if a Change in Control Event occurs prior to
the end of the Performance Period, the Grantee’s right to receive Common Shares
equal to the number of Target Performance-Based Restricted Share Units (as
adjusted for any Forfeiture Event pursuant to Section 4(a)) and to receive the
Dividend Equivalents with respect thereto will become nonforfeitable.

5.             PAYMENT OF AWARDS; ELECTIVE DEFERRAL.  Up to and including 200%
of the Target Performance-Based Restricted Share Units as adjusted pursuant to
Sections 4 and 7 of these Terms and Conditions will be settled in Common
Shares.  The Common Shares covered by these Terms and Conditions or any prorated
portion thereof shall be issued to the Grantee as promptly as practicable after
the Administrator’s certification of the attainment of the Performance Goal or
the Change in Control Event, as the case may be.  Notwithstanding the foregoing,
the Grantee may elect pursuant to the Occidental Petroleum Corporation 2005
Deferred Stock Program to defer receipt of any Common Shares to which Grantee
may be entitled following certification of the attainment of the Performance
Goal.  This deferral election shall be separate from any deferral election that
the Grantee may make regarding Dividend Equivalents.

6.             CREDITING AND PAYMENT OF DIVIDEND EQUIVALENTS; ELECTIVE
DEFERRAL.  With respect to the number of Target Performance-Based Restricted
Share Units listed above, the Grantee will be credited on the books and records
of Occidental with an amount (the “Dividend Equivalent”) equal to the amount per
share of any cash dividends declared by the Board on the outstanding Common
Shares during the period beginning on the Date of Grant and ending with respect
to any portion of the Target Performance-Based Restricted Share Units covered by
these Terms and Conditions on the date on which the Grantee’s right to receive
such portion becomes nonforfeitable, or, if earlier, the date on which the
Grantee forfeits the right to receive such portion.  Occidental will pay in cash
to the Grantee an amount equal to the Dividend Equivalents credited to such
Grantee adjusted, if appropriate, to reflect the same payment percentage that is
used to determine the payment of the Target Performance-Based Restricted Share
Units following certification of the attainment of the Performance Goal, as
promptly as may be practicable following such certification. Notwithstanding the
foregoing, the Grantee may elect pursuant to the Occidental Petroleum
Corporation 2005 Deferred Compensation Plan to defer receipt of any Dividend
Equivalents to which Grantee may be entitled following certification of the
attainment of the Performance Goal. This deferral election shall be separate
from any deferral election that the Grantee may make regarding Performance-Based
Restricted Share Units.

7.             ADJUSTMENTS.  (a)   The number or kind of shares of stock covered
by these Terms and Conditions may be adjusted as the Administrator determines
pursuant to Section 6.2 of the Plan in order to prevent dilution or expansion of
the Grantee’s rights under these Terms and

2


--------------------------------------------------------------------------------




Conditions as a result of events such as stock dividends, stock splits or other
changes in the capital structure of Occidental, or any merger, consolidation,
spin-off, liquidation or other corporate transaction having a similar effect. 
If any such adjustment occurs, the Company will give the Grantee written notice
of the adjustment.

(b)   In addition, the Administrator may adjust the Performance Goal or other
features of this Grant as permitted by Section 5.2.3 of the Plan.

8.             NO EMPLOYMENT CONTRACT.  Nothing in these Terms and Conditions
confers upon the Grantee any right with respect to continued employment by the
Company, nor limits in any manner the right of the Company to terminate the
employment or adjust the compensation of the Grantee.

9.             TAXES AND WITHHOLDING.  The Grantee is responsible for any
federal, state, local or foreign tax, including income tax, social insurance,
payroll tax, payment on account or other tax-related withholding with respect to
the grant of Target Performance-Based Restricted Share Units (including the
grant, the vesting, the receipt of Common Shares, the sale of Common Shares and
the receipt of dividends or dividend equivalents, if any).  If the Company must
withhold any tax in connection with the issuance of any Common Shares or the
payment of any other consideration pursuant to the grant of Target
Performance-Based Restricted Share Units, (including the payment of Dividend
Equivalents), the Grantee shall satisfy all or any part of any such withholding
obligation first from any cash amount payable under these Terms and Conditions,
and second, by surrendering to the Company a portion of the Common Shares that
are issued or transferred to the Grantee pursuant to these Terms and
Conditions.  Any Common Shares so surrendered by the Grantee shall be credited
against the Grantee’s withholding obligation at their certification date value. 
If the Company must withhold any tax in connection with granting or vesting of
Target Performance-Based Restricted Share Units (including those for which
receipt of the payout is deferred under a company-sponsored stock deferral
program) or the accrual or vesting of Dividend Equivalents pursuant to this
grant of Target Performance-Based Restricted Share Units (including those for
which receipt of the payout is deferred under a company-sponsored deferral
program for cash), the Grantee by acknowledging these Terms and Conditions
agrees that, so long as the Grantee is an employee of the Company for tax
purposes, all or any part of any such withholding obligation shall be deducted
from the Grantee’s wages or other cash compensation (including regular pay). 
The Grantee shall pay to the Company any amount that cannot be satisfied in a
timely manner by the means described in the previous sentence.

10.           COMPLIANCE WITH LAW.  The Company will make reasonable efforts to
comply with all applicable federal, state and foreign securities laws; however,
the Company will not issue any Common Shares or other securities pursuant to
these Terms and Conditions if their issuance would result in a violation of any
such law.

11.           RELATION TO OTHER BENEFITS.  The benefits received by the Grantee
under these Terms and Conditions will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company. 
Additionally, the Target Performance-Based Restricted Share Units are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses or long-service awards.  This grant
of Target Performance-Based Restricted Share

3


--------------------------------------------------------------------------------




Units does not create any contractual or other right to receive future grants of
Target Performance-Based Restricted Share Units, or benefits in lieu of Target
Performance-Based Restricted Share Units even if Grantee has a history of
receiving Target Performance-Based Restricted Share Units or other stock awards.

12.           AMENDMENTS.  The Plan may be modified, amended, suspended or
terminated by the Company at any time, as provided in the Plan.  Any amendment
to the Plan will be deemed to be an amendment to these Terms and Conditions to
the extent it is applicable to these Terms and Conditions; however, no amendment
will adversely affect the rights of the Grantee under these Terms and Conditions
without the Grantee’s consent.

13.           SEVERABILITY.  If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.

14.           RELATION TO PLAN; INTERPRETATION.  These Terms and Conditions are
subject to the terms and conditions of the Plan.  In the event of any
inconsistent provisions between these Terms and Conditions and the Plan, the
provisions of the Plan control.  Capitalized terms used in these Terms and
Conditions without definition have the meanings assigned to them in the Plan. 
References to Sections are to Sections of these Terms and Conditions unless
otherwise noted.

15.           SUCCESSORS AND ASSIGNS.  Subject to Sections 2 and 4, the
provisions of these Terms and Conditions shall be for the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Company.

16.           GOVERNING LAW.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.

17.           PRIVACY RIGHTS.  By accepting this award, the Grantee explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in these Terms and
Conditions by and among, as applicable, the Company and its affiliates for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.  The Company holds or may receive from any agent
designated by the Company certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
Occidental, details of this Target Performance-Based Restricted Share Unit award
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor, for the purpose of
implementing, administering and managing the Plan, including complying with
applicable tax and securities laws (“Data”). Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan.  These recipients may be located in the Grantee’s country or
elsewhere, and may have different data privacy laws and protections than the
Grantee’s country.   By accepting these Terms and Conditions, the Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described above.  The
Grantee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or

4


--------------------------------------------------------------------------------




withdraw the consents herein, in any case without cost, by contacting the
Administrator in writing. Refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan.

18.           ELECTRONIC DELIVERY.  The Company may, in its sole discretion,
decide to deliver any documents related to this Target Performance-Based
Restricted Share Unit award granted under the Plan or future awards that may be
granted under the Plan (if any) by electronic means or to request the Grantee’s
consent to participate in the Plan by electronic means.  The Grantee hereby
consents to receive such documents by electronic delivery and, if requested, to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

19.           GRANTEE’S REPRESENTATIONS AND RELEASES. By accepting this award,
the Grantee acknowledges that the Grantee has read these Terms and Conditions
and understands that (i) the grant of this Target Performance-Based Restricted
Share Unit award is made voluntarily by Occidental in its discretion with no
liability on the part of any of its direct or indirect subsidiaries and that, if
the Grantee is not an employee of Occidental, the Grantee is not, and will not
be considered, an employee of Occidental but the Grantee is a third party
(employee of a subsidiary) to whom this Target Performance-Based Restricted
Share Unit award is granted; (ii) the Grantee’s participation in the Plan is
voluntary; (iii) the future value of any Common shares issued pursuant to this
Target Performance-Based Restricted Share Unit award cannot be predicted and
Occidental does not assume liability in the event such Common Shares have no
value in the future; and (iv) subject to the terms of any tax equalization
agreement between the Grantee and the entity employing the Grantee, the Grantee
will be solely responsible for the payment or nonpayment of taxes imposed or
threatened to be imposed by any authority of any jurisdiction.

In consideration of the grant of this Target Performance-Based Restricted Share
Unit award, no claim or entitlement to compensation or damages shall arise from
termination of this Target Performance-Based Restricted Share Unit award or
diminution in value of this Target Performance-Based Restricted Share Unit award
or Common Shares issued pursuant to this Target Performance-Based Restricted
Share Unit award resulting from termination of the Grantee’s employment by the
Company (for any reason whatsoever and whether or not in breach of local labor
laws) and the Grantee irrevocably releases the Company from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting these Terms and
Conditions, the Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.

5


--------------------------------------------------------------------------------




OCCIDENTAL PETROLEUM CORPORATION


2005 LONG-TERM INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED SHARE UNIT AWARD


TERMS AND CONDITIONS

EXHIBIT 1
2005 Long-Term Incentive Plan

2006 Grant

 (% of Number of Target Performance-Based Restricted Share Units that become
Nonforfeitable based on Return on Equity for the Three Year Period Ending June
30, 2009)

Cumulative ROE

 

 

 

Incentive Payout at End
of Performance Period

Less than 33%

 

0%

33%

 

20%

45%

 

100%

60%

 

200%

--------------------------------------------------------------------------------

*  Payouts for Return on Equity for other values will be interpolated in the
Committee’s discretion

 

6


--------------------------------------------------------------------------------